1    AARON D. FORD
       Attorney General
2    Steve Shevorski (Bar No. 8256)
       Chief Litigation Counsel
3    Akke Levin (Bar No. 9102)
       Senior Deputy Attorney General
4    Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
5    Las Vegas, Nevada 89101
     (702)486-3420 (phone)
6    sshevorski@ag.nv.gov
     alevin@ag.nv.gov
7    Attorneys for Defendant

8                                  UNITED STATES DISTRICT COURT

9                                        DISTRICT OF NEVADA

10   AARGON AGENCY, INC., a Nevada corporation;        Case No. 2:21-cv-01202-RFB-BNW
     ACA INTERNATIONAL, a Minnesota non-profit
11   corporation; ALLIED COLLECTION SERVICES,
     INC., a Nevada corporation; ASSETCARE, LLC, a
12   Texas limited liability company; BUSINESS AND
     PROFESSIONAL COLLECTION SERVICE, INC.,
13   a Nevada corporation; CAPIO PARTNERS, LLC, a         STIPULATION AND ORDER TO
     Texas limited liability company; CF MEDICAL,       EXTEND TIME FOR DEFENDANT TO
14   LLC, a Nevada limited liability company; CLARK     FILE A RESPONSE TO PLAINTIFFS’
     COUNTY COLLECTION SERVICE, LLC, a                   EMERGENCY APPLICATION FOR
15   Nevada limited-liability company; COLLECTION       TEMPORARY RESTRAINING ORDER
     SERVICE OF NEV ADA, a Nevada corporation;           AND MOTION FOR PRELIMINARY
16   DONNA ARMENTA, an individual; DONNA                           INJUNCTION
     ARMENTA LAW, a Nevada law firm; NEVADA                     (ECF NOS. 4 AND 5)
17   COLLECTORS ASSOCIATION, a Nevada non-
     profit corporation; PLUSFOUR, INC., a Nevada                  (First Request)
18   corporation; RM GALICIA d/b/a PROGRESSIVE
     MANAGEMENT, LLC, a Nevada limited-liability
19   company; and THE LAW OFFICES OF MITCHELL
     D. BLUHM & ASSOCIATES, LLC, a Georgia
20   limited
     liability company,
21
                           Plaintiffs,
22
     vs.
23
     SANDY O'LAUGHLIN, in her capacity as
24   Commissioner of State of Nevada Department Of
     Business And Industry Financial Institutions
25   Division,

26                         Defendants.

27   ...

28   ...



                                              Page 1 of 2
1                                                 STIPULATION
2           IT IS HEREBY STIPULATED AND AGREED, by and through their respective counsel, that the
3    Defendant’s response to Plaintiffs’ Emergency Application for Temporary Restraining Order and Motion
4    for Preliminary Injunction (ECF Nos. 4 and 5) be continued from July 9, 2021 until July 13, 2021.
5    Plaintiffs shall have until July 20, 2021 to file their Reply. The court has scheduled this matter for hearing
6    on July 27, 2021 at 3:00 p.m. and the parties request that the hearing date be kept. This is the first request
7    for extension of time by Defendant.
8           Respectfully submitted this 8th day of July, 2021.
9    AARON D. FORD                                      BROWNSTEIN HYATT FABER SCHRECK, LLP
     Attorney General
10
     By: /s/ Steve Shevorski                     By: /s/ Patrick J. Reilly
11      Steve Shevorski (Bar No. 8256)              Patrick J. Reilly (Bar No. 6103)
        Chief Litigation Counsel                    preilly@bhfs.com
12      Akke Levin (Bar No. 9102)                   Attorneys for Aargon Agency, Inc., Allied
        Senior Deputy Attorney General Attorneys    Collection Services, Inc., Business and
13      for Defendant                               Professional Collection Service, Inc., Clark
                                                    County Collection Service, LLC, Collection
14
                                                    Service of Nevada, PlusFour, Inc., Donna
15                                                  Armenta, Donna Armenta Law, and the Nevada
                                                    Collectors Association
16
                                                            David Israel, Esq. (pro hac vice)
17                                                          James K. Schultz, Esq. (Bar No. 10219)
18                                                          Brittany L. Shaw, Esq. (pro hac vice)
                                                            SESSIONS ISRAEL & SHARTLE
19                                                          disrael@sessions.legal; jschultz@sessions.legal;
                                                            bshaw@sessions.legal
20                                                          Attorneys for ACA International, AssetCare, LLC,
                                                            Capio Partners, LLC, CF Medical, LLC, RM
21                                                          Galicia d/b/a Progressive Management LLC, and
22                                                          The Law Offices of Mitchell D. Bluhm and
                                                            Associates, LLC
23
                                                       ORDER
24
            IT IS SO ORDERED.
25
            DATED this _____
                        9th day of July, 2021.
26

27
                                                    ___________________________________________
28                                                  UNITED STATES DISTRICT JUDGE



                                                     Page 2 of 2
